                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 SEDE BAKER CIVIL ACTION

 VERSUS

 TYRANISSUIN EPHION, ET AL. NO.: 15-00838-BAJ-EWD



                               RULING AND ORDER

      Before the Court is the Motion for A New Trial And/Or Motion to

Amend or Alter Judgment (Doc. 165) filed by Plaintiff Sede Baker. Defendants

filed an opposition. (Doc. 167). For the reasons stated herein, Plaintiffs Motions are

DENIED.

I. BACKGROUND

      On March 23, 2015, Plaintiff was an inmate incarcerated at the Louisiana

State Penitentiary in Angola. (Doc. 158-1 at pp. 2-3). At roughly 8:40 a.m. the


inmates in the Jaguar Dorm were released from their cells for yard call. {Id. at p. 3).


Plaintiff alleges that all Defendants were in the Jaguar Dorm at the time of the

release. (Id.). Plaintiff alleges that he was asleep in his cell at the time. (Doc. 158-2

at p. 1). Plaintiffs evidence supports two scenarios as to what occurred- next. In the


first scenario, inmate Norton Hamilton entered Plaintiffs cell while the cell doors

remained opened for yard call. (Id.). In the second scenario, Defendant Sergeant


Tyranissuin Ephion, who was working in the unit at the time, shut the cell doors with

Plaintiff still inside and then, upon Hamilton s request, allowed Hamilton to enter



                                            1
Plaintiffs cell. (Doc. 158-4 at p. 2). Either way, both parties agree that after Hamilton

entered Plaintiffs cell, the two engaged in a physical alteration which allegedly

resulted in Plaintiff suffering a dislocated shoulder, numbness in his hand, and

continuing headaches. (Doc. 159-1 atpp. 4-5). Plaintiff filed suit pursuant to 42 U.S.C.


  1983 for violations of his Fourth and Eighth Amendment rights. Plaintiff also

brought a state law claim for negligence for the Defendants' failure to protect him.

      Defendants filed a motion for summary judgment (Doc. 153). The Court

granted summary judgment on all of Plaintiffs claims (Doc. 159). Plaintiff filed the

instant motion to reinstate the state law negligence claim.


II. LEGAL STANDARD

      Federal Rule of Civil Procedure 59(a)(l)(A) provides that the Court "may, on

motion, grant a new trial on all or some of the issues - and to any party ~ ... after a


jury trial, for any reason for which a new trial has heretofore been granted in an


action at law in federal court. Fed. R. Civ. P. 59(a)(l)(A). "The decision to grant or

deny a motion for new trial is within the sound discretion of the trial court ...." Pryor


v. Trane Co., 138 F.3d 1024, 1026 (5th Cir. 1998).

      Rule 59 also provides that the Court may alter or amend a judgment. The Court

However, such a motion is not the proper vehicle for rehashing evidence, legal


theories, or arguments that could have been offered or raised before the entry of


judgment." Simon v. United States, 891 F.2d 1154, 1159 (5th Cir.1990). Rather, Rule

59(e) <(serve[s] the narrow purpose of allowing a party to correct manifest errors of


law or fact or to present newly discovered evidence. Waltman v. Int'l Paper Co., 875
F.2d 468, 473 (5th Cir. 1989) (internal quotations omitted). Reconsideration of a

judgment after its entry is an extraordinary remedy that should be used sparingly.

Clancy v. Employers Health Ins. Co., 101 F.Supp.2d 463, 465 (E.D. La. 2000).


m. DISCUSSION

       Plaintiff argues that the Court should grant a new trial in this matter and

amend the Ruling and Order (Doc. 159) regarding the Eleventh Amendment

immunity issue and find that the state law negligence claim is not barred. Plaintiff

claims that the Court made an error in its finding that Plaintiff failed to state the

capacity in which he sued Defendants. Plaintiff asserts that he specifically sued

Defendants in their individual capacities in both his Second and Third Amended

Complaints (Docs. 118 and 141), thus, his claims are not barred due to sovereign

immunity. Defendants argue that the claims must remain dismissed because a claim


that state officials violated state law while serving in their official capacities is a claim

against the state, regardless of the capacity in which plaintiff sues.

A. IVEotion for New Trial

       Under Fed. Civ. R. 59, the Court may grant a new trial after a jury trial or a


nonjury trial. As Defendants note in their opposition to this motion, Plaintiffs claims

were dismissed by summary judgment; thus, a trial never took place. For this reason,


the Court finds that Plaintiff is not eligible for a new trial.

B. Motion to Amend or Alter Judgment

       Rule 59(e) serves the narrow purpose of allowing a party to correct manifest


errors of law or fact or to produce newly discovered evidence. Waltman v, Int'l Paper
Co., 875 F.2d 468, 473 (5th Cir.1989). The Court acknowledges that Plaintiff has

correctly asserted that the Court erred in its Ruling and Order in stating that

Plaintiff failed to state the capacity of which he sued Defendants. The record reflects

that in both the Second and Third Amended Complaints, Plaintiff did plead that he

was suing the Defendants in their individual capacities. (Doc. 118 at p. 2; Doc. 141 at

p. 2). However, the Court finds that this error fails to provide a basis for the

alteration or amendment of its Ruling and Order. The Court further finds, consistent

with its Ruling and Order, that Plaintiffs specification of individual capacity liability

still fails to overcome the Eleventh Amendment bar to his claim. The Court found

that at the time of the incident giving rise to this claim, all Defendants were serving

in their official capacities as prison guards. (Doc. 159 at p. 10). The United States

Court of Appeals for the Fifth Circuit held that where a plaintiff brings a state law

claim against a prison officer who was serving in his official capacity at the time of

the incident, the claim is barred by the Eleventh Amendment, regardless of the

capacity specified within the complaint. See Hughes v. Savell, 902 F.2d 376, 378 (5tli

Cir. 1990) (citing Pennhurst State School and Hospital v. Halderman, 465 U.S. 89,

100 (1984). "A claim that state officials violated state law in carrying out their official

responsibilities is a claim against the state." Id.1 The Court finds that Plaintiff has

failed to establish a manifest error of law or fact, and has failed to point to newly




1 The reasoning behind the Fifth Circuit s finding- is that the state is the real party in interest if the
decision rendered in a case would operate against the sovereign, expending itself on the public
treasury, interfering with public administration, or compelling the state to act or to refrain from
acting." Hughes, 902 F.2d at 378.

                                                    4
discovered evidence requiring the Court to amend or alter its Ruling and Order. Thus,


Plaintiffs state law negligence claim remains dismissed.

      Accordingly,




                                                       ^
      IT IS ORDERED that Plaintiffs Motions are DENIED.

                     Baton Rouge, Louisiana, this ^^ day of January, 2020.




                                       JUDGE BRIAN ^WArCKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
